ORDER

PER CURIAM.
Todd Shepard appeals the judgment entered upon a jury verdict convicting him of first-degree murder and armed criminal action. We find that there was sufficient evidence to support Shepard’s first-degree murder conviction, and therefore the trial court did not err in denying Shepard’s motions for judgment of acquittal.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 30.25(b).